Exhibit 10.1

May 1, 2007

Michael A. Ricci

47669 Fremont Blvd.

Fremont, CA 94538

Dear Mike,

I am very pleased to offer you a position with Ikanos Communications, Inc (the
“Company”) as President and Chief Executive Officer, reporting to the Board of
Directors of the Company (the “Board”). You will have responsibility for the
management and direction of the Company. In addition, you will be appointed to
the Company’s Board of Directors. We would like your start date to be as soon as
reasonable, but no later than June 4, 2007.

We are pleased to offer you an annual base salary of $375,000, which will be
paid in accordance with the Company’s normal payroll procedures. In addition,
you will also receive a one-time cash payment of $50,000 (less applicable tax
withholdings) as a sign on bonus upon your joining Ikanos Communications. This
amount will be paid within 30 days of your date of hire. We are also pleased to
offer you a comprehensive package of employee benefits generally offered to
employees and executives including health benefits. You will be eligible to
accrue fifteen days of paid time-off (PTO) per calendar year. This time may be
used for vacation, personal time off or sick time in accordance with the
Company’s PTO policy. In addition, the Company observes eight scheduled holidays
and two floating holidays per year. You should note that the Company may modify
salaries and benefits from time to time, as it deems necessary.

Assuming you are employed at the Company through January 1, 2008, you will be
eligible for an annual bonus, currently set in the amount of 86.7% of your base
salary for fiscal 2007. Because you will not have been with the Company for all
of fiscal year 2007, you will be eligible to receive a pro-rated portion of the
total annual bonus amount based on the number of months you are with the Company
for fiscal year 2007. By way of example, assuming your date of hire is June 1,
2007, you will have earned and be eligible to receive 7/12th of the total annual
bonus amount at the end of fiscal year 2007, which amount would equal
$189,656.25 (7/12th of 86.7% x $375,000 (base salary)). Such pro-rated bonus
amount will be paid within 30 days of the end of fiscal year 2007. For fiscal
years thereafter, the annual target bonus amounts shall determined by the
Compensation Committee and payment of such bonus shall be based on both the
Company’s achievement of specified financial targets for such fiscal year
established by the Compensation Committee and your achievement of specific
objectives and milestones for such fiscal year mutually agreed upon and set by
you and the Company.

An important component of our compensation package includes the opportunity for
ownership in our Company. After you commence employment and upon approval by the
Compensation Committee, the Company will grant you an option to purchase 300,000
shares of the Company’s common stock. The price of the shares will be determined
by the closing market price of the Company common stock on the day the option is
granted. The option will commence vesting on your date of hire and will vest
over four (4) years with 25% of the shares subject to such option vesting one
(1) year after your date of hire and 1/48th of the shares subject to such option
vesting monthly thereafter, subject to your continued service with the Company
through each such date. The options may be granted from one of the Company’s
stock option plans (the “Stock Option Plans”) or pursuant to a stand-alone stock
option agreement, or a combination of both, as determined by the Compensation
Committee. As a result, the options will be subject to the terms, definitions
and provisions of the Stock Option Plan under which it is granted, if any, and
the stock option agreement by and between the Company and you (the “Option
Agreement”), both of which documents are incorporated herein by reference;
provided, however, that the terms and provisions of the Option Agreement shall
be substantially the same as if the portion of the options represented by such
Option Agreement had been granted under the Stock Option Plan.

After you commence employment, you will also receive an award of 75,000
Restricted Stock Units (“RSUs”) upon approval by the Compensation Committee.
Vesting will commence on your date of hire and such RSUs will vest over two
(2) years with 50% of the RSUs vesting one (1) year after your date of hire and
1/8th of the RSUs vesting



--------------------------------------------------------------------------------

quarterly thereafter, subject to your continued service with the Company through
each such date. The RSUs may be granted from one of the Stock Option Plans or
pursuant to a stand-alone RSU agreement, or a combination of both, as determined
by the Compensation Committee. As a result, the RSUs will be subject to the
terms, definitions and provisions of the Stock Option Plan under which it is
granted, if any, and the RSU agreement by and between the Company and you (the
“RSU Agreement”), both of which documents are incorporated herein by reference;
provided, however, that the terms and provisions of the RSU Agreement shall be
substantially the same as if the portion of the RSUs represented by such RSU
Agreement had been granted under the Stock Option Plan.

Starting in fiscal year 2008, you will also be eligible to participate in the
Ikanos Employee Equity Program whereby employees are eligible for additional
Company equity, as determined by the Compensation Committee.

In the event the Company terminates your employment with the Company without
Cause, you will be entitled to receive (i) continuing payments of severance pay
equal to twelve (12) months of your then current base salary on the date of
termination, payable in accordance with the Company’s normal payroll procedures
and subject to the usual, required withholding; (ii) accelerated vesting of all
outstanding and unvested equity awards (including, without limitation, options
and RSUs) with respect to that portion of the award that would have vested
during the one (1)-year period following your date of termination if you had
remained employed with the Company through such period; and (iii) the same level
of health (i.e., medical, vision and dental) coverage and benefits as in effect
for you, and, if applicable, your covered dependents, on the day immediately
preceding the termination date; provided, however, that (x) you constitute a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”); and (y) you elect continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA. The
Company shall reimburse your COBRA premiums until the earlier of (A) twelve
(12) months after your date of termination, or (B) until you obtain
substantially similar coverage under another employer’s group insurance plan.

If within twelve (12) months following a Change of Control; (A) you resign from
your employment with the Company for Good Reason or (B) the Company terminates
your employment without Cause, then you will be entitled to receive
(i) continuing payments of severance pay equal to twelve (12) months of your
then current base salary on the date of termination, payable in accordance with
the Company’s normal payroll procedures and subject to the usual, required
withholding; (ii) accelerated vesting of all outstanding and unvested equity
awards as to 50% of the then unvested portion of any such award; and (iii) the
same level of health (i.e., medical, vision and dental) coverage and benefits as
in effect for you, and, if applicable, your covered dependents, on the day
immediately preceding the termination date; provided, however, that (x) you
constitute a qualified beneficiary, as defined in Section 4980B(g)(1) of the
Code; and (y) you elect continuation coverage pursuant to COBRA, within the time
period prescribed pursuant to COBRA. The Company shall reimburse your COBRA
premiums until the earlier of (A) twelve (12) months after your date of
termination, or (B) until you obtain substantially similar coverage under
another employer’s group insurance plan.

Notwithstanding the foregoing, you will only be entitled to the severance
payments and benefits set forth above if you enter into (and do not revoke) a
release of any and all claims against the Company, in a form reasonably
acceptable to the Company.

If you are a “specified employee” within the meaning of Section 409A of the Code
and the final regulations and any other guidance promulgated thereunder
(“Section 409A”) at the time of your termination, and the severance payable to
you, if any, pursuant to this offer letter, when considered together with any
other severance payments or separation benefits which may be considered deferred
compensation under Section 409A (together, the “deferred compensation separation
benefits”) will not and could under no circumstances, regardless of when such
termination occurs, be paid in full by March 15 of the year following your
termination, then only that portion of the severance payments (and any other
deferred compensation separation benefits) which does not exceed the
Section 409A Limit (as defined below) may be made within the first six
(6) months following your termination of employment in accordance with the
payment schedule set forth above (or, with respect to other deferred
compensation separation benefits, the payment schedule applicable to each such
payment or benefit). For these purposes, each severance payment is hereby
designated as a separate payment and will not collectively be treated as a
single payment. Any portion of the severance payments or other deferred
compensation separation benefits in excess of the Section 409A Limit shall
accrue and, to the extent such portion of the severance payments or other



--------------------------------------------------------------------------------

deferred compensation separation benefits would otherwise have been payable
within the first six (6) months following your termination of employment, they
will become payable on the date that is six (6) months and one (1) day following
the date of your termination of employment. All subsequent severance payments or
other deferred compensation separation benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. This
provision is intended to comply with the requirements of Section 409A so that
none of the severance payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.

The Company and you agree to work together in good faith to consider amendments
to this offer letter and take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to you under Section 409A.

Definition of Terms:

“Cause” means: (i) your failure to perform your assigned duties or
responsibilities after notice thereof from the Company describing your failure
to perform such duties or responsibilities; (ii) your engaging in any act of
dishonesty, fraud or misrepresentation; (iii) your violation of any federal or
state law or regulation applicable to the Company’s business; (iv) your breach
of any confidentiality agreement or invention assignment agreement between you
and the Company; or (v) your being convicted of, or entering a plea of nolo
contendere to, any crime or committing any act of moral turpitude.

“Change of Control” means either: (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation or stock
transfer, but excluding any such transaction effected primarily for the purpose
of changing the domicile of the Company), unless the Company’s stockholders of
record immediately prior to such transaction or series of related transactions
hold, immediately after such transaction or series of related transactions, at
least 50% of the voting power of the surviving or acquiring entity (provided
that the sale by the Company of its securities for the purposes of raising
additional funds will not constitute a Change of Control hereunder); or (ii) a
sale of all or substantially all of the assets of the Company.

“Good Reason” means any of the following that occurs on or following a Change of
Control and without your express written consent: (i) a material reduction of
your duties, position or responsibilities; (ii) a material reduction by the
Company in your base salary as in effect immediately prior to such reduction;
(iii) a material reduction by the Company in the kind or level of employee
benefits to which you are entitled immediately prior to such reduction with the
result that your overall benefits package is significantly reduced; or (iv) a
material change in the geographic location at which you must perform services
(in other words, your relocation to a facility or a location more than fifty
(50) miles from your then present location). Provided, however, that before you
may terminate your employment for Good Reason, (A) you must provide written
notice to the Company, within ninety (90) days of the initial existence of the
Good Reason condition, setting forth the reasons for your intention to terminate
your employment for Good Reason and (B) the Company must have an opportunity
within thirty (30) days following delivery of such notice to cure the Good
Reason condition.

“Section 409A Limit” means the lesser of two (2) times: (i) your annualized
compensation based upon your annual rate of pay (unless otherwise defined by
applicable guidance issued by the Internal Revenue Service after the date of
this letter, “annual rate of pay” shall include base salary and bonus
compensation) paid to you during the Company’s taxable year preceding the
Company’s taxable year of your termination of employment; or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which your employment is
terminated.

You should be aware, and acknowledge and agree, that your employment with the
Company is for no specified period of time and constitutes at will employment.
As a result, you are free to resign at any time, for any reason, or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. Your
continued employment with the Company is contingent upon the successful
completion of a background check. Upon completion of this, Human Resources will
confirm your employment status with the Company.



--------------------------------------------------------------------------------

You will be eligible for a performance and salary review in accordance to the
Company’s policy on performance management and compensation planning.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

As a Company employee, you will be expected to comply with and be bound by the
operating policies, procedures, practices and rules and regulations of the
Company. You will be expected to sign and comply with an Employment,
Confidential Information, Invention Assignment and Arbitration Agreement which
requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company and non-disclosure of
proprietary information. You will also be expected to sign and comply with our
Company Code of Ethics and our Insider Trading Policy.

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter, along with the agreement relating to the
proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Executive Chairman of the Board and
by you.

Mike, Ikanos Communications is an exciting endeavor. We are delivering on a
strategy in the market that will cement our competitive position; and you, and
your contributions will be an important component of our success. We look
forward to working with you at Ikanos Communications.

Please call me with any questions that you may have about this offer.

On Behalf of the Board of Directors,

Sincerely,

 

/s/ G. Venkatesh

G. Venkatesh

Executive Chairman of the Board of Directors

Accepted and agreed to:

Date: 05/01/07

 

/s/ Mike Ricci

Employee Signature

Enclosures:

Employment, Confidential Information, Invention Assignment and Arbitration
Agreement

Company Code of Ethics

Insider Trading Policy

Duplicate Original Offer Letter